Citation Nr: 1431308	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  04-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael E. Banister, Attorney 


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  He died in July 1983.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 1983, the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death.  VA denied that claim in a September 1983 rating decision.  The appellant sought to reopen her claim in May 1989.  In April 1994, the RO again denied the claim.  The appellant did not appeal.  

The appellant again sought to reopen her claim in February 2003.  Thereafter, in April 2006, April 2008, and September 2009 the Board remanded the issue for further development.  In August 2010, the Board reopened the claim for new and material evidence and denied the claim for service connection for cause of death.

The appellant appealed the Board's August 2010 denial to the United States Court of Appeals for Veterans Claims ("Court").  In June 2011 the Court granted a Joint Motion for Remand, vacated the August 2010 decision, and remanded the appeal to the Board for compliance with its instructions.  

Following a November 2011 remand by the Board, the appellant's claim was again denied in a September 2012 Board decision.  The appellant again appealed, and in July 2013, the Court granted a new Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in July 1983 due to hepatoma which the appellant alleges was the result of his inservice exposure to Agent Orange and hepatitis.  

As noted above, the Board remanded claim in November 2011.  The basis for the remand was, in part, to secure a VA medical opinion addressing the etiology of the Veteran's hepatoma.  The November 2011 remand ordered that the Veteran be presumed to have been exposed to herbicides including Agent Orange.  The remand also directed that the examiner consider that the Veteran had been exposed to hepatitis B during service, and tested positive for hepatitis A antigen in December 1981.  Following the remand a November 2011 medical opinion considered the Veteran's exposure to Agent Orange, and noted that there was no evidence the Veteran acquired hepatitis B inservice.  The parties to the joint motion found, however, that the November 2011 examination report failed to discuss or indicate that the examiner considered that the Veteran tested positive for the hepatitis A antigen in December 1981.  Hence, the parties to the joint motion agreed that additional development is required.

The Board further observes that the appellant's counsel has been attempting to secure VA treatment records pertaining to care allegedly provided to the Veteran by the Birmingham and Montgomery, Alabama VA Medical Centers between July 1968 and July 1983.  While each medical center has provided the representative with a negative response, the available record does not currently show that any Federal Records Center was directly contacted to try and secure any retired record in light of the Veteran's demise in July 1983.  Hence, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the Montgomery and Birmingham, Alabama VA Medical Centers and specifically request legible copies of all VA treatment records dated between July 1968 and July 1983 which pertain to the Veteran.  If these records are no longer stored or available at the named VA Medical Centers, then each facility must be requested to identify the Federal Records Center where these records could have been retired.  The RO must continue to request these records from any identified source until all avenues of development are exhausted.  These requests must include, but are not limited to contacting the National Personnel Records Center in St. Louis, Missouri, as well as the Federal Records Center in Ellenwood, Georgia (4712 Southpark Boulevard, Ellenwood, Georgia).  All attempts to secure this evidence must be documented in the claims folder by the RO.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO must secure a VA medical opinion from a gastroenterologist who specializes in liver diseases.  The physician must be provided access to the claims folder, a copy of this remand, as well as any Virtual VA and VBMS file.  The physician should indicate receipt and review of these records in his or her final report.  

The gastroenterologist is hereby informed that the Veteran is presumed to have been exposed to herbicides, including Agent Orange.  In any report provided the examiner must consider that the Veteran had been exposed to hepatitis B during service, and that he tested positive for the hepatitis A antigen in December 1981.  

After thorough review of the record, the gastroenterologist is to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatoma was etiologically related to service, including presumed herbicide exposure and exposure to hepatitis B.  The gastroenterologist must provide a detailed rationale explaining the scientific principles that underlie his or her opinion.

A complete and fully reasoned rationale is required for any and all opinions expressed.  If the gastroenterologist determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the psychiatrist does not have the necessary knowledge or training.

3.  Thereafter the RO must review the gastroenterologist's report to ensure that it contains the information requested in this remand and is complete.  If so, the claim should then be readjudicated.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





